UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7881



RONALD RICHARD SMITH,

                                             Petitioner - Appellant,

          versus


DAN L. DOVE, Warden of FCI Edgefield; UNITED
STATES OF AMERICA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-01-2759)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Richard Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald   Richard   Smith   appeals   the   district   court’s   order

adopting the magistrate judge’s recommendation denying his 28

U.S.C. § 2241 (1994) petition.    We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny leave to proceed in forma pauperis and dismiss the appeal

on the reasoning of the district court.     See Smith v. Dove, No. CA-

01-2759 (D.S.C. Aug. 31, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                   2